Exhibit 10.9

 

WACHOVIA SWINGLINE NOTE

 

$50,000,000

  September 23, 2005

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY
(1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON
THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN
THE MEANING OF RULE 144A (A “QIB“), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED THAT THE
REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED INVESTOR”
(WITHIN THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES ACT)
PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, IN EACH CASE, SUBJECT TO THE RECEIPT BY THE SERVICER AND THE
DEAL AGENT OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SERVICER AND THE DEAL AGENT
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS
OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) IN
AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE
SECURITIES ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR
(5) PURSUANT TO A VALID REGISTRATION STATEMENT. THE PURCHASE OF THIS NOTE WILL
BE DEEMED A REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS
NOT PURCHASING THIS NOTE FOR, ON BEHALF OF OR WITH THE ASSETS OF, AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT WHICH IS SUBJECT TO TITLE I OF
ERISA AND/OR SECTION 4975 OF THE CODE, OR A GOVERNMENTAL PLAN (AS DEFINED IN
SECTION 3(32) OF ERISA) OR A CHURCH PLAN (AS DEFINED IN SECTION 3(33) OF ERISA
FOR WHICH NO ELECTION HAS BEEN MADE UNDER SECTION 410(d) OF THE CODE) THAT IS
SUBJECT TO ANY FEDERAL, STATE, OR

 

1



--------------------------------------------------------------------------------

LOCAL LAW THAT IS SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE OR (II) PTCE 95–60, PTCE 96–23, PTCE 91–38,
PTCE 90–1, PTCE 84–14 OR SOME OTHER PROHIBITED TRANSACTION EXEMPTION IS
APPLICABLE TO THE PURCHASE, HOLDING AND DISPOSITION OF THIS NOTE BY THE
ACQUIRER.

 

THIS NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR OTHERWISE
PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE THIRD AMENDED AND
RESTATED LOAN FUNDING AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

THE PRINCIPAL AMOUNT OF THIS NOTE WILL VARY AS ADVANCES ARE MADE AND PAID DOWN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE MAXIMUM AMOUNT SHOWN ON THE FACE THEREOF.

 

FOR VALUE RECEIVED, ACS FUNDING TRUST I, a Delaware statutory trust (the
“Borrower”), promises to pay to WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as the swingline lender (the “Swingline Lender”), or its
successors and assigns, the principal sum of FIFTY MILLION DOLLARS ($50,000,000)
or, if less, the unpaid principal amount of the aggregate swingline loans
(“Swingline Advances”) made by the Swingline Lender to the Borrower pursuant to
the Third Amended and Restated Loan Funding and Servicing Agreement (as defined
below), as set forth on the attached Schedule, on the dates specified in
Section 2.7 of the Third Amended and Restated Loan Funding and Servicing
Agreement, and to pay interest on the unpaid principal amount of each Swingline
Advance on each day that such unpaid principal amount is outstanding at the
applicable Interest Rate related to such Swingline Advance as provided in the
Third Amended and Restated Loan Funding and Servicing Agreement on each Payment
Date and each other dates specified in the Third Amended and Restated Loan
Funding and Servicing Agreement.

 

This Note is issued pursuant to the Third Amended and Restated Loan Funding and
Servicing Agreement, dated as of September 23, 2005 (as amended, modified,
waived, supplemented or restated from time to time, the “Third Amended and
Restated Loan Funding and Servicing Agreement”), by and among the Borrower,
American Capital Strategies, Ltd., as originator and as the servicer (the
“Servicer”), the Conduit Lenders and Institutional Lenders from time to time
party thereto, the Lender Agents from time to time party thereto, Wachovia
Capital Markets, LLC, as the deal agent, Wachovia Bank, National Association, as
the swingline lender, and Wells Fargo Bank, National Association, as the backup
servicer and as the collateral custodian. Capitalized terms used but not defined
in this Note are used with the meanings ascribed to them in the Third Amended
and Restated Loan Funding and Servicing Agreement.

 

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Third Amended and
Restated Loan Funding and Servicing Agreement or in any other document (to the
extent such other charges would constitute interest for the purpose of any
applicable law limiting interest that may be charged on this Note), exceeds

 

2



--------------------------------------------------------------------------------

the highest rate of interest permissible under applicable law (the “Maximum
Lawful Rate”), then so long as the Maximum Lawful Rate would be exceeded the
rate of interest under this Note shall be equal to the Maximum Lawful Rate. If
at any time thereafter the rate of interest payable under this Note is less than
the Maximum Lawful Rate, the Borrower shall continue to pay interest under this
Note at the Maximum Lawful Rate until such time as the total interest paid by
the Borrower is equal to the total interest that would have been paid had
applicable law not limited the interest rate payable under this Note. In no
event shall the total interest received by the Swingline Lender under this Note
exceed the amount which the Swingline Lender could lawfully have received had
the interest due under this Note been calculated since the date of this Note at
the Maximum Lawful Rate.

 

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by the Borrower to the holder hereof by wire transfer of
immediately available funds in the manner and at the address specified for such
purpose as provided in Article 2 of the Third Amended and Restated Loan Funding
and Servicing Agreement, or in such manner or at such other address as the
holder of this Note shall have specified in writing to the Borrower for such
purpose, without the presentation or surrender of this Note or the making of any
notation on this Note.

 

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the applicable
Interest Rate.

 

If all or a portion of (i) the principal amount hereof or (ii) any interest
payable thereon or (iii) any other amounts payable hereunder shall not be paid
when due (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 2.0%, in each case from the date of such non-payment to (but excluding) the
date such amount is paid in full.

 

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Third Amended and Restated Loan Funding
and Servicing Agreement. Any portion or all of the principal amount of this Note
may be prepaid, together with interest thereon (and as set forth in the Third
Amended and Restated Loan Funding and Servicing Agreement, certain costs and
expenses of the Swingline Lender) at the time and in the manner set forth in,
but subject to the provisions of, the Third Amended and Restated Loan Funding
and Servicing Agreement.

 

Except as provided in the Third Amended and Restated Loan Funding and Servicing
Agreement, the Borrower expressly waives presentment, demand, diligence, protest
and all notices of any kind whatsoever with respect to this Note.

 

All amounts evidenced by this Note, the Swingline Lender’s making such Advance
and all payments and prepayments of the principal hereof and the respective
dates and maturity dates thereof shall be endorsed by the Swingline Lender on
the schedule attached hereto and made a part hereof or on a continuation thereof
which shall be attached hereto and made a part hereof, or otherwise recorded by
the Swingline Lender in its internal records; provided, however, that the
failure of the Swingline Lender to make such a notation shall not in any way
limit or otherwise affect the obligations of the Borrower under this Note as
provided in the Third Amended and Restated Loan Funding and Servicing Agreement.

 

3



--------------------------------------------------------------------------------

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Swingline
Lender and represented by this Note and the indebtedness evidenced by this Note.

 

This Note is secured by the security interests granted pursuant to Section 8.1
of the Third Amended and Restated Loan Funding and Servicing Agreement. The
holder of this Note is entitled to the benefits of the Third Amended and
Restated Loan Funding and Servicing Agreement and may enforce the agreements of
the Borrower contained in the Third Amended and Restated Loan Funding and
Servicing Agreement and exercise the remedies provided for by, or otherwise
available in respect of, the Third Amended and Restated Loan Funding and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Third Amended and Restated Loan Funding and
Servicing Agreement. If a Termination Event shall occur and be continuing, the
unpaid balance of the principal of all Advances, together with accrued interest
thereon, shall be declared, and become due and payable in the manner and with
the effect provided in the Third Amended and Restated Loan Funding and Servicing
Agreement.

 

This Note is the “Swingline Note” referred to in the Third Amended and Restated
Loan Funding and Servicing Agreement. This Note shall be construed in accordance
with and governed by the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

ACS FUNDING TRUST I

By:

 

/s/ Malon Wilkus

--------------------------------------------------------------------------------

Name:

 

Malon Wilkus

Title:

 

Beneficiary Trustee

 

5



--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 

Date of

Advance or

 Repayment 

--------------------------------------------------------------------------------

 

Principal

Amount of

  Advance  

--------------------------------------------------------------------------------

 

Principal

Amount of

Repayment

--------------------------------------------------------------------------------

 

Outstanding

Principal

    Amount    

--------------------------------------------------------------------------------

 

S-1